DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, the phrase “the second end is connected to the one or more proof mass through an inverting lever” is not clear how this is possible if one chooses to have one proof mass from the phrase “one or more proof masses” because the first end of the first resonator is connected to the proof mass and the second end of the resonator is also connected to the proof mass.  How can this be possible – please clarify?  Also, there is no illustration of such structural configuration.  It appears there is a need for a second mass where the second end of the resonator is connected to the second proof mass (e.g. as illustrated in Figure 1 of Instant application).  The claimed feature of a second proof mass is claimed in claim 3 (NOTE: which has been indicated as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as set forth below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 4-20, as best understood and interpreted due to the 112(b) rejection set forth above, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0298675 (Thiruvenkatanathan et al.) in view of U.S. Patent 5,969,249 (Roessig et al.).
With regards to claim 1, as best understood and interpreted, Thiruvenkatanathan et al. discloses an inertial sensor comprising, as illustrated in Figures 1a-10, a resonant sensor (e.g. the system as illustrated in Figures 3,4); a substrate 3 (paragraph [0060]); one or more proof masses 4 suspended (e.g. by flexure 5) from the substrate to allow for movement of the one or more proof masses along a sensitive axis (e.g. along the x-axis as observed in Figure 4); a first resonant element 1 having a first end and a second end such that the first resonant element extending between the first end and the second end along the sensitive axis (as observed in Figure 4); the first end is connected to the one or more proof masses 4 through a non-inverting lever 9  and the second end is connected to the one or more proof masses 4 through an inverting lever 10; an electrode assembly 7,8,42,43 (e.g. sense/drive electrodes) positioned adjacent to the first resonant element 1 (paragraph [0071]; Figure 4).  (See, paragraphs [0060] to [0081]).
The only difference between the prior art and the claimed invention is the inverting lever is a lever that provides an output force or displacement in an opposite direction to an input force or displacement and the non-inverting lever is a lever that provides an output force or displacement in the same direction to an input force or displacement.
Roessig et al. discloses a resonant accelerometer comprising, as illustrated in Figures 1-14, a resonant sensor 20; a substrate 33; one or more proof masses 28 suspended from the substrate to allow for movement of the one or more proof masses along a sensitive axis 22; a first resonant element 26 having a first end and a second end such that the first resonant element extending between the first end and the second end along the sensitive axis (as observed in Figure 1); the first end is connected to the one or more proof masses through a non-inverting lever 40 (Figure 1) and the second end is connected to the one or more proof masses through an inverting lever 36 (e.g. through inverting stage 56; Figures 1,11); an electrode assembly 25,27 positioned adjacent to the first resonant element; the inverting lever is a lever that provides an output force or displacement in an opposite direction to an input force or displacement and the non-inverting lever is a lever that provides an output force or displacement in the same direction to an input force or displacement (column 3, lines 48-59).  (See, column 2, line 56 to column 5, line 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the inverting lever is a lever that provides an output force or displacement in an opposite direction to an input force or displacement and the non-inverting lever is a lever that provides an output force or displacement in the same direction to an input force or displacement as suggested by Roessig et al. to the system of Thiruvenkatanathan et al. to have the ability to provide force amplification that increases the sensitivity of the sensor device to achieve a reasonable minimum detectable signal in technologies where the proof mass is minimal.  (See, column 4, lines 42-63 of Roessig et al.).
With regards to claim 2, Thiruvenkatanathan et al. further discloses the first resonant element 1 is not directly connected to the substrate.  (See, as observed in Figure 4).
With regards to claim 4, Thiruvenkatanathan et al. further discloses the electrode assembly comprises a pair of plate electrodes 40 positioned on opposite sides of the first resonant element.  (See, paragraph [0071]; as observed in Figures 4,7a).
With regards to claim 5, Thiruvenkatanathan et al. further discloses the first resonant element 1 is a single rectangular beam or a double ended tuning fork (DETF) resonator.  (See, paragraph [0060]; as observed in Figures 2,4).
With regards to claim 6, Thiruvenkatanathan et al. further discloses each of the levers 9,10 comprises a main beam (e.g. the long beam extending along the y-axis direction in Figure 4) extending orthogonal to the sensitive axis.  (See, as observed in Figure 4).
With regards to claim 7, Thiruvenkatanathan et al. further discloses a stiffening beam (e.g. the short beam extending along the x-axis direction in Figure 4) extending between the main beam of each lever 9,10 and the one or more proof masses 4 such that the stiffening beam extending along the sensitive axis.  (See, as observed in Figure 4).
With regards to claim 8, Thiruvenkatanathan et al. further discloses a drive and sense circuitry connected to the electrode assembly such that the drive and sense circuitry configured to drive (e.g. by drive electrode 7a) the first resonant element in a first resonant mode and to sense (e.g. by sense electrode 8a) a response of the first resonant element.  (See, paragraphs [0063],[0067],[0074]; as observed in Figures 6-7b).
With regards to claim 9, Thiruvenkatanathan et al. further discloses the sense circuitry is configured to provide an output based on a resonant frequency shift of the first resonant element.  (See, paragraphs [0018],[0062]).
With regards to claim 10, Thiruvenkatanathan et al. further discloses a second resonant element 2 coupled to the first resonant element; the sense circuitry is configured to provide an output based on a change in relative amplitude or phase of vibration between the first resonant element and the second resonant element.  (See, paragraphs [0040],[0063],[0067], [0074]).
With regards to claim 11, Thiruvenkatanathan et al. further discloses a second resonant element 93 (as observed in Figure 9) having a first end and a second end such that the second resonant element extending between the first end of the second resonant element and the second end of the second resonant element along the sensitive axis; the first end of the second resonant clement is connected to the one or more proof masses through a non-inverting lever (note: the term “non-inverting lever” is broadly interpreted since it has no common meaning specified in the claim, so it is interpreted to be the direction of extension of the lever – to the top or to the bottom) and the second end of the second resonant element is connected to the one or more proof masses through an inverting lever (note: the term “inverting lever” is broadly interpreted since it has no common meaning specified in the claim, so it is interpreted to be the direction of extension of the lever – to the top or to the bottom); the drive and sense circuitry is configured to drive the second resonant element in a different resonant mode to the first resonant mode and to sense a response of the second resonant element; the sense circuitry is configured to provide an output based on a resonant frequency shift of the first resonant element and a resonant frequency shift of the second resonant element.  (See, paragraphs [0018],[0062]; Figures 6-7b,9).
With regards to claim 12, Thiruvenkatanathan et al. further discloses the one or more proof masses 4 are suspended from the substrate by a plurality of flexures 82  such that one or more of the flexures has a serpentine shape  (as observed in Figure 8).
With regards to claim 13, Thiruvenkatanathan et al. does not specify such structural configuration (the one or more serpentine flexures has a variable thickness such that the thickness of the one or more serpentine flexures is lower in a mid-section between the substrate and the one or more proof masses than at end-sections that are respectively connected to the substrate and the one or more proof masses) as in the claim.  However, to the have set such structural characteristics and arrangements as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 14, Thiruvenkatanathan et al. further discloses the resonant sensor is microelectromechanical systems (MEMS) sensor.  (See, paragraphs [0046],[0068]).
With regards to claim 15, Thiruvenkatanathan et al. further discloses the substrate, one or more proof masses, plurality of flexures and first resonant elements are formed from silicon.  (See, paragraphs [0064],[0068]).
With regards to claim 16, Thiruvenkatanathan et al. further discloses the resonant sensor is an acceleration sensor (paragraphs [0032],[0067]; however, the reference does not disclose the resonant sensor is configured as a gravity sensor.  To have employ the resonant sensor as a gravity sensor is a well-known concept in the art and a matter of intended use to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  
With regards to claim 17, Thiruvenkatanathan et al. further discloses a substrate electrode 13 on the substrate adjacent to the one or more proof masses; an electric circuitry Vdc1 connected to the substrate electrode configured to apply a voltage to the substrate electrode providing an electrostatic force on the one or more proof masses.  (See, paragraphs [0071],[0073],[0077]; Figures 7a,7b).
With regards to claim 18, Thiruvenkatanathan et al. further discloses the electric circuitry Vdc1 is configured to apply an alternating calibration signal to the substrate electrode to drive the one or more proof masses at a calibration frequency wherein the resonant sensor is configured to use a response of the first resonant element at the calibration frequency to calibrate the resonant sensor.  (See, paragraph [0074]).
With regards to claim 19, Thiruvenkatanathan et al. further discloses the electric circuitry is configured to apply a DC biasing voltage to the substrate electrode.  (See, paragraphs [0026],[0074], [0076] to [0078]; Figures 6-7b).

With regards to claim 20, Thiruvenkatanathan et al. does not disclose at least one additional electrode on the substrate adjacent to the one or more proof masses; the electric circuitry is configured to apply a damping signal to the substrate electrode or the at least one additional electrode.  However, to employ an additional electrode for applying a damping signal to the additional electrode is regarded as being obvious and within the scope of the customary practice followed by a person of ordinary skill in the art before the effective filing date of the claimed invention, especially as the advantages thus achieved can be readily be foreseen without departing from the scope of the invention.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861